Exhibit 10.5

Each of the Stock Plan Subcommittee of the Compensation Committee and the
Compensation Committee of the Board of Directors of The Estée Lauder Companies
Inc. reserves the right to change provisions of this Agreement to comply with
the American Jobs Creation Act of 2004.

Restricted Stock Unit Agreement Under

The Estée Lauder Companies Inc.

Amended and Restated Fiscal 2002 Share Incentive Plan (the “Plan”)

This RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) provides for the granting by
The Estée Lauder Companies Inc., a Delaware corporation (the “Company”), to the
participant, an employee of the Company or one of its subsidiaries (the
“Participant”), of Stock Units under the Plan representing a notional account
equal to a corresponding number of shares of the Company’s Class A Common Stock,
par value $0.01 (the “Shares”), subject to the terms below (the “Restricted
Stock Units”).  The name of the “Participant,” the “Grant Date,” the “Number of
Restricted Stock Units,” the “Vesting Commencement Date,” the “Vesting
Schedule,” and the “Vesting Period” are stated in the attached “Notice of Grant”
and are incorporated by reference.  The other terms of this award are stated in
this Agreement and in the Plan. Terms not defined in this Agreement are defined
in the Plan, as amended.

1.     Award Grant. The Company hereby awards to the Participant an award of
Restricted Stock Units in respect of the number of Shares set forth in the
Notice of Grant.

2.     Vesting.  The Restricted Stock Units granted to the Participant will vest
and become payable in accordance with the Vesting Schedule in the Notice of
Grant.  This schedule indicates the vesting date upon which the Participant will
be entitled to receive Shares.  Except as otherwise provided in this Agreement,
any Restricted Stock Units that are unvested when the Participant terminates
employment with the Company will be forfeited.

3.     Payment of Awards.  Each Restricted Stock Unit represents the right to
receive one Share when the Restricted Stock Unit vests.

In addition, each Restricted Stock Unit carries a Dividend Equivalent Right,
payable in cash at the same time as payment of Restricted Stock Units in Shares
in accordance with this paragraph 3 and paragraph 4.  Dividend Equivalent Rights
are deemed part of the related Restricted Stock Units under this Agreement.

Upon a Change in Control, each Restricted Stock Unit will vest and become
payable to the Participant.  Payments upon a Change in Control will be made
within two weeks following the Change in Control.  If the Shares cease to be
outstanding immediately after the Change in Control (e.g., due to a merger with
and into another entity), then the consideration to be received per Share will
equal the consideration paid to each stockholder per Share generally upon the
Change in Control.


--------------------------------------------------------------------------------


4.     Termination of Employment. If the Participant’s employment terminates
during the Vesting Period, all Restricted Stock Units will be forfeited except
as follows:

(a)                      Death.  If the Participant dies, the Restricted Stock
Units will vest pro rata for the number of full months the Participant was
employed during the Vesting Period (i.e., the proration equals a fraction, the
numerator of which is the number of full calendar months of service completed
during the Vesting Period through the Participant’s death and the denominator of
which is the number of full calendar months in the Vesting Period).  Payment of
the Restricted Stock Units will occur as soon as practicable following the
Participant’s death and in accordance with any applicable laws or Company
procedures regarding the payments.

(b)                     Retirement.  If the Participant formally retires under
the terms of The Estée Lauder Companies Retirement Growth Account Plan (or an
affiliate or a successor plan or program of similar purpose), the unvested
Restricted Stock Units will continue to vest and be paid in accordance with the
Vesting Schedule.

(c)                      Disability.  If the Participant becomes totally and
permanently disabled (as determined under the Company’s long-term disability
program), the Restricted Stock Units will vest pro rata for full months employed
during the Vesting Period (determined under the proration methodology in
paragraph 4(a)).  The Restricted Stock Units will be paid in accordance with the
Vesting Schedule.

(d)                     Termination of Employment Without Cause.  If the
Participant’s employment is terminated at the instance of the Company or
relevant subsidiary without Cause (as defined below), any unvested Restricted
Stock Units will vest pro rata for full months employed during the Vesting
Period (determined under the proration methodology in paragraph 4(a)) on the
next vesting date during the Vesting Period. Restricted Stock Units will be paid
in accordance with the Vesting Schedule.

(e)                      Termination of Employment By Employee.  If the
Participant voluntarily terminates his or her employment (e.g., by voluntary
resigning) other than by retirement, which is subject to paragraph 4(b) above,
all Restricted Stock Units that are not vested as of the effective date of
resignation will be forfeited.

(f)                      Termination of Employment With Cause.  If the
Participant is terminated for Cause, all Restricted Stock Units that are not
vested as of the effective date of termination will be forfeited.  For this
purpose, “Cause” is defined in the employment agreement in effect between the
Participant and the Company or any subsidiary, including an employment agreement
entered into after the Grant Date. In the absence of an employment agreement,
“Cause” means any breach by the Participant of any of his or her material
obligations under any Company policy or procedure, including, without
limitation, the Code of Corporate Conduct.

(g)                     Post Employment Conduct.  Payment in respect of any
Restricted Stock Unit after termination of employment is subject to satisfaction
of the conditions precedent that the Participant neither (i) competes with,
takes employment with, or renders services to a competitor of the Company, its
subsidiaries, or affiliates without the Company’s written consent, nor (ii)
conducts himself or herself in a manner adversely affecting the Company.

2


--------------------------------------------------------------------------------


5.     No Rights of Stock Ownership. This grant of Restricted Stock Units does
not entitle the Participant to any interest in or to any voting or other rights
normally attributable to Share ownership other than the Dividend Equivalent
Rights granted under paragraph 3 above.

6.     Withholding. Regardless of any action the Company or the Participant’s
employer (the “Employer”) takes with respect to any or all income tax, social
security, payroll tax, or other tax-related withholding (“Tax-Related Items”),
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by Participant is and remains his or her responsibility. 
Furthermore, Participant acknowledges that the Company and/or the Employer (i)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including the grant of the Restricted Stock Units, the vesting of the Restricted
Stock Units, the delivery of Shares, the subsequent sale of Shares acquired
under the Plan and the receipt of any dividends; and (ii) do not commit to
structure the terms of the grant of the Restricted Stock Units or any aspect of
Participant’s participation in the Plan to reduce or eliminate his or her
liability for Tax-Related Items.

Prior to the relevant taxable event, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding obligations of the Company and/or the Employer.  In this regard,
Participant authorizes the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable by Participant from his or her
wages or other cash compensation paid by the Company and/or the Employer or from
proceeds of the sale of the Shares acquired under the Plan.  Alternatively, or
in addition, the Company may (i) sell or arrange for the sale of Shares that
Participant acquires under the Plan to meet the withholding obligation for the
Tax-Related Items, and/or (ii) withhold in Shares, provided that the Company
only withholds the amount of Shares necessary to satisfy the minimum withholding
amount.  If the Company satisfies the Tax-Related Item withholding obligation by
withholding a number of Shares as described herein, Participant will be deemed
to have been issued the full number of Shares due to Participant at vesting,
notwithstanding that a number of the Shares is held back solely for purposes of
such Tax-Related Items.

Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of his or her participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue Shares under
the Plan and refuse to deliver the Shares if Participant fails to comply with
his or her obligations in connection with the Tax-Related Items as described in
this paragraph.

7.     Nonassignability. This award may not be assigned, pledged, or
transferred, except, if the Participant dies, to a designated beneficiary or by
will or by the laws of descent and distribution. The foregoing restrictions do
not apply to transfers under a court order, including, but not limited to, any
domestic relations order.

8.     Effect Upon Employment. The Participant’s right to continue to serve the
Company or any of its subsidiaries as an officer, employee, or otherwise, is not
enlarged or otherwise affected by an award under this Agreement.  Nothing in
this Agreement or the Plan gives the Participant any right to continue in the
employ of the Company or any of its subsidiaries or to interfere in any way with
any right the Company or any subsidiary may have to terminate his or her
employment at any time.  Payment of

Shares is not secured by a trust, insurance contract or other funding medium,
and the Participant does not have any interest in any fund or specific asset of
the Company by reason of this Award or the

3


--------------------------------------------------------------------------------


account established on his or her behalf.  A Restricted Stock Unit award confers
no rights as a shareholder of the Company until Shares are actually delivered to
the Participant.

9.     Notices. Any notice required or permitted under this Agreement is deemed
to have been duly given if delivered, telecopied, or mailed (certified or
registered mail, return receipt requested), or sent by
internationally-recognized courier guaranteeing next day delivery (a) to the
Participant at the address on file in the Company’s (or relevant subsidiary’s)
personnel records, or (b) to the Company, attention Stock Plan Administration at
its principal executive offices, which are currently located at 767 Fifth
Avenue, New York, NY 10153.

10.  Disclosure and Use of Information.

a.     By signing and returning the attached Notice of Grant, and as a condition
of the grant of the Restricted Stock Units, the Participant hereby expressly and
unambiguously consents to the collection, use, and transfer of personal data as
described in this paragraph by and among, as necessary and applicable, the
Employer, the Company and its subsidiaries and by any agent of the Company or
its subsidiaries for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.

b.     The Participant understands that the Employer, the Company and/or its
other  subsidiaries holds, by means of an automated data file or otherwise,
certain personal information about the Participant, including, but not limited
to, name, home address and telephone number, date of birth, social insurance
number, salary, nationality, job title, any shares or directorships held in the
Company, details of all Restricted Stock Units or other entitlement to shares
awarded, canceled, exercised, vested, unvested, or outstanding in the
Participant’s favor, for purposes of managing and administering the Plan
(“Data”).

c.     The Participant also understands that part or all of his or her Data may
be held by the Company or its subsidiaries in connection with managing and
administering previous award or incentive plans or for other purposes, pursuant
to a prior  transfer made with the Participant’s consent in respect of any
previous grant of restricted stock units or other awards.

d.     The Participant further understands that the Employer may transfer Data
to the Company or its subsidiaries as necessary to implement, administer, and
manage his or her participation in the Plan.  The Company and its subsidiaries
may transfer data among themselves, and each, in turn, may further transfer Data
to any third parties assisting the Company in the implementation,
administration, and management of the Plan (“Data Recipients”).

e.     The Participant understands that the Company, its subsidiaries, and the
Data Recipients are or may be located in his or her country of residence or
elsewhere. The Participant authorizes the Employer, the Company, its
subsidiaries, and the Data Recipients to receive, possess, use, retain, and
transfer Data in electronic or other form to implement, administer, and manage
his or her participation in the Plan, including any transfer of Data that the
Administrator deems appropriate for the administration of the Plan and any
transfer of Shares on his or her behalf to a broker or third party with whom the
Shares may be deposited.

f.      The Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative.

4


--------------------------------------------------------------------------------


g.     The Participant understands that Data will be held as long as is
reasonably necessary to implement, administer and manage his or her
participation in the Plan and he or she may oppose the processing and transfer
of his or her Data and may, at any time, review the Data, request that any
necessary amendments be made to it, or withdraw his or her consent by notifying
the Company in writing. The Participant further understands that withdrawing
consent may affect his or her ability to participate in the Plan.

11.  Discretionary Nature and Acceptance of Award.  By accepting this Award, the
Participant agrees to be bound by the terms of this Agreement and acknowledges
that:

a.     The Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement;

b.     The award of Restricted Stock Units is voluntary and occasional, and does
not create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been awarded repeatedly in the past.

c.     All decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

d.     Participant’s participation in the Plan is voluntary;

e.     Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Company or the Employer to terminate Participant’s employment at any time;

f.      Restricted Stock Units are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or any subsidiary, and which is outside the scope of Participant’s
employment or service contract, if any;

g.     The Restricted Stock Units are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any subsidiary;

h.     In the event the Participant is not an employee of the Company, the
Restricted Stock Units and Participant’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company; and furthermore, the Restricted Stock Units and Participant’s
participation in the Plan will not be interpreted to form an employment or
service contract with any subsidiary of the Company;

i.      The future value of the underlying Shares is unknown and cannot be
predicted with certainty;

j.      In consideration of the award of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Units or diminution in

5


--------------------------------------------------------------------------------


value of the Restricted Stock Units, or Shares acquired upon vesting of the
Restricted Stock Units, resulting from termination of Participant’s employment
by the Company or any subsidiary (for any reason whatsoever and whether or not
in breach of local labor laws) and in consideration of the award of the
Restricted Stock Units, Participant irrevocably releases the Company and any
subsidiary from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing the Notice of Grant, Participant shall be deemed
irrevocably to have waived his or her right to pursue or seek remedy for any
such claim or entitlement;

k.     In the event of termination of Participant’s employment (whether or not
in breach of local labor laws), Participant’s right to receive Restricted Stock
Units under the Plan and to vest in such Restricted Stock Units, if any, will
terminate effective as of the date that Participant is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); the Administrator shall have the exclusive
discretion to determine when Participant is no longer actively employed for
purposes of this Agreement;

l.      The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding Participant’s participation in
the Plan or Participant’s acquisition or sale of the underlying Shares; and

m.    Participant is hereby advised to consult with Participant’s own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan

12.  Failure to Enforce Not a Waiver.  The Company’s failure to enforce at any
time any provision of this Agreement does not constitute a waiver of that
provision or of any other provision of this Agreement.

13.  Governing Law.  This Agreement is governed by and is to be construed
according to the laws of the State of New York that apply to agreements made and
performed in that state, without regard to its choice of law provisions.  For
purposes of litigating any dispute that arises under the Restricted Stock Units
or this Agreement, the parties hereby submit to and consent to the jurisdiction
of the State of New York, and agree that such litigation will be conducted in
the courts of New York County, New York, or the federal courts for the United
States for the Southern District of New York, and no other courts, where the
Restricted Stock Units are made and/or to be performed.

14.  Partial Invalidity.  The invalidity or illegality of any provision of this
Agreement will be deemed not to affect the validity of any other provision.

15.  Section 409A Compliance. This Agreement is intended to comply with section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and any
regulations, rulings, or guidance provided thereunder. The Company reserves the
unilateral right to amend this Agreement upon written notice to the Participant
to prevent taxation under Code section 409A.

16.  Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and

6


--------------------------------------------------------------------------------


agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

The Estée Lauder Companies Inc.

 

 

 

By:

 

 

 

Executive Vice President,

 

Global Human Resources

 

7


--------------------------------------------------------------------------------



NOTICE OF GRANT UNDER

The Estée Lauder Companies Inc.

Amended and Restated Fiscal 2002 Share Incentive Plan (The “Plan”)

This is to confirm that you were awarded a grant of Restricted Stock Units at
the most recent meeting of the Stock Plan Subcommittee of the Compensation
Committee of the Board of Directors representing the right upon vesting of such
units to receive shares of Class A Common Stock of The Estée Lauder Companies
Inc. (the “Shares”), subject to the terms of the Plan and the Restricted Stock
Unit Agreement.  This award was made in recognition of the significant
contributions you have made as a key employee of the Company, and to motivate
you to achieve future successes by aligning your interests more closely with
those of our stockholders.  This Restricted Stock Unit award is granted under
and governed by the terms and conditions of the Plan and the Restricted Stock
Unit Agreement (the “Agreement”) made part hereof.  The Agreement and Summary
Plan Description are being sent to you in a separate email.  Please read these
documents and keep them for future reference.  The specific terms of your award
are as follows:

Participant:    (LAST NAME, FIRST NAME)

SSN or Global Identification Number:   (*)

Employee Identification Number: (*)

Number of Restricted Stock Units:  (*)

Grant Date:                                            (*)

Vesting Commencement Date:           (*)

Vesting Schedule:

 

Subject to Participant’s continuous employment, this

 

 

Restricted Stock Unit grant shall vest as to the number of Shares set forth
below:

 

Shares

 

Vesting Date

 

 

 

(*)

 

(*)

(*)

 

(*)

(*)

 

(*)

 

Vesting Period:    The Vesting Commencement Date through and including the
applicable date set forth in the Vesting Schedule

Questions regarding the award can be directed to (*)

 If you wish to accept this grant, please sign this Notice of Grant and return
immediately to:

Compensation Department

767 Fifth Avenue, 43rd Floor

New York, New York 10153

Attention: (*)

The undersigned hereby accepts, and agrees to, all terms and provisions of the
Agreement, including those contained in this Notice of Grant.

By

 

 

Date

 

 


--------------------------------------------------------------------------------